UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7001



STANLEY WILLIAMS,

                Petitioner - Appellant,

          v.


PERRY CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:08-cv-00798-HFF-JRM)


Submitted:   August 20, 2008                 Decided:   August 29, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stanley Williams seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2000)

petition for failure to prosecute and has filed an application for

an original writ of habeas corpus with this court under 28 U.S.C.

§ 2241 (2000).

     The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Williams has

not made the requisite showing.

     Although we are authorized under 28 U.S.C. § 2241 (2000) to

exercise jurisdiction over original petitions for habeas corpus

relief, we are not required to do so and we typically decline to

exercise such jurisdiction and instead transfer the matter to the

appropriate district court.     See Fed. R. App. P. 22(a).          We will


                                     2
not transfer a habeas corpus petition unless the transfer would

serve the interests of justice.   See 28 U.S.C. § 1631 (2000).   We

conclude that a transfer of this matter would not be in the

interests of justice.

     Accordingly, we deny a certificate of appealability, deny the

motion for an original writ of habeas corpus, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  3